Exhibit 10.1







GREEN PLAINS RENEWABLE ENERGY, INC.

SHORT-TERM INCENTIVE PLAN




ARTICLE I

GENERAL




Section 1.1

Purpose.




The purpose of the Green Plains Renewable Energy, Inc. Short-Term Incentive Plan
(the "STIP") is to attract and retain highly qualified individuals as executive
officers of Green Plains Renewable Energy, Inc. (the "Company") and its
subsidiaries, and to obtain from each the best possible performance in order to
achieve particular business objectives established for the Company and its
subsidiaries considered to be key to the creation of shareholder value.




Section 1.2

Administration.




The STIP shall be administered by the Compensation Committee (the "Committee")
of the Company's Board of Directors (the "Board"). The Committee may adopt such
rules and guidelines as it may deem appropriate in order to carry out the
purposes of the STIP. All questions of interpretation, administration and
application of the STIP shall be determined by a majority of the members of the
Committee then in office, except that the Committee may authorize any one or
more of its members, or any officer of the Company, to execute and deliver
documents on behalf of the Committee. The determination of the majority shall be
final and binding in all matters relating to the STIP. The Committee shall have
authority to determine the terms and conditions of the Awards granted to
eligible persons specified in Section 1.3 below.




Section 1.3

Eligibility.




Subject to Section 2.3, Awards may be granted only to employees of the Company
or any of its subsidiaries who are employed on or before December 31 of a
Performance Period (defined below) at the level of Vice President or at a more
senior level and who are selected for participation in the STIP for such
Performance Period by the Committee. A qualifying employee so selected shall be
a "Participant" in the STIP.




ARTICLE II

AWARDS




Section 2.1

Awards.




The Committee may grant annual performance-based awards ("Awards") to
Participants with respect to each fiscal year of the Company, or a portion
thereof (each such fiscal year or a portion thereof to constitute a "Performance
Period"), subject to the terms and conditions of the STIP. Awards shall be in
the form of cash compensation. Within 90 days after the beginning of a
Performance Period, the Committee shall establish (a) performance goals and
objectives ("Performance Targets") for the Company and the subsidiaries thereof
for such Performance Period, (b) target awards ("Target Awards") for each
Participant, which shall be a specified percent of base salary for the various
Performance Targets and (c) any other objective methods for determining the
applicable performance criteria (such as individual goals and objectives and
external market conditions). The Committee shall specify the Performance Targets
applicable to each Participant for each Performance Period and shall further
specify the portion of the Target Award to which each Performance Target shall
apply.




Section 2.2

Performance Targets.




Performance Targets established by the Committee each year shall be based on one
or more of the following business criteria: (a) a pay for performance
philosophy, taking into account Company risk in establishment of goals and
objectives, (b) market competitiveness, (c) employee retention and attraction,
and (d) achievement of business strategy.








1







--------------------------------------------------------------------------------

Section 2.3

Employment Requirement.




To be eligible to receive payment of an Award, the Participant must have
remained in the continuous employ of the Company or its subsidiaries through the
end of the applicable Performance Period and remain employed on the payment
date, provided that, in the event that the Participant's employment terminates
during the Performance Period due to death, disability or retirement, the
Committee may, at its sole discretion, authorize the Company or the applicable
subsidiary to pay an Award in full or on a prorated basis. For purposes of this
Section 2.3, the terms "disability", "retirement" and "cause" shall have the
meaning set forth in the Green Plains Renewable Energy, Inc. 2009 Equity
Incentive Plan (the “2009 Equity Incentive Plan”).




Section 2.4

Payment of Awards.




Payment of Awards shall be made by the Company as soon as administratively
practical following the certification by the Committee of the extent to which
the applicable Performance Targets have been achieved and the determination of
the actual Awards. All Awards under the STIP are subject to withholding, where
applicable, for federal, state and local taxes.




Section 2.5

Adjustment of Awards.




In the event of the occurrence during the Performance Period of any
recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin-off, split-off, combination, liquidation, dissolution, sale
of assets, other similar corporate transaction or event, any changes in
applicable tax laws or accounting principles, or any unusual, extraordinary or
nonrecurring events involving the Company which distorts the performance
criteria applicable to any Performance Target, the Committee, in its sole
discretion, may adjust the calculation of the performance criteria, and the
applicable Performance Targets as is necessary to prevent reduction or
enlargement of Participants' Awards under the STIP for such Performance Period
attributable to such transaction or event. Such adjustments shall be conclusive
and binding for all purposes.




ARTICLE III

MISCELLANEOUS




Section 3.1

No Rights to Awards or Continued Employment.




No employee of the Company or any of its subsidiaries shall have any claim or
right to receive Awards under the STIP. Neither the STIP nor any action taken
under the STIP shall be construed as giving any employee any right to be
retained by the Company or any subsidiary of the Company.




Section 3.2

Restriction on Transfer.




The rights of a Participant with respect to Awards under the STIP shall not be
transferable by the Participant otherwise than by will or the laws of descent
and distribution.




Section 3.3

Source of Payments.




The Company and its subsidiaries shall not have any obligation to establish any
separate fund or trust or other segregation of assets to provide for payments
under the STIP. To the extent any person acquires any rights to receive payments
hereunder from the Company or any of its subsidiaries, such rights shall be no
greater than those of an unsecured creditor.




Section 3.4

Effective Date; Term; Amendment.




The STIP is effective as of January 1, 2010, and shall remain in effect until
such time as it shall be terminated by the Board of Directors of the Company.
The Board of Directors may at any time and from time to time alter, amend,
suspend or terminate the STIP in whole or in part.




Section 3.5

Prohibited or Unenforceable Provisions.




Any provision of the STIP that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the STIP.





2







--------------------------------------------------------------------------------







Section 3.6

Books and Records; Expenses.  




The books and records to be maintained for the purpose of the Plan shall be
maintained under the supervision and control of the Committee.  All calculations
and financial accounting matters relevant to this Plan shall be determined in
accordance with GAAP, except as otherwise directed by the Committee. All
expenses of administering the Plan shall be paid by the Company from the general
funds of the Company.




Section 3.7

Beneficiaries.  




Each Participant shall have the right to designate in writing a beneficiary (a
“Beneficiary”) to succeed to his right to receive payments hereunder in the
event of his death. In case of a failure of designation or the death of a
designated Beneficiary without a designated successor, payments shall be made to
the Participant’s estate.  Beneficiaries may be changed by the Participant in
writing without the consent of any prior Beneficiaries.




Section 3.8

No Attachment.  




To the extent permitted by law, the right of any Participant or any Beneficiary
in any benefit or to any payment hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Participant or
Beneficiary; and any such benefit or payment shall not be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance.




Section 3.9

No Liability.  




No member of the Board or of the Committee and no officer or employee of the
Company shall be liable to any person for any action taken or omitted in
connection with the administration of this Plan unless attributable to his own
fraud or willful misconduct; nor shall the Company be liable to any person for
any such action unless attributable to fraud or willful misconduct on the part
of a director, officer or employee of the Company.




Section 3.10

No Fiduciary Relationship.  




Nothing contained herein shall be deemed to create a trust of any kind or create
any fiduciary relationship.  To the extent that any person acquires a right to
receive payments from the Company under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.




Section 3.11

Interpretation of Plan.  




The Committee shall have sole and absolute discretion and authority to interpret
all provisions of this Plan and to resolve all questions arising under this
Plan; including, but not limited to, determining whether any person is eligible
under this Plan, whether any person shall receive any payments pursuant to this
Plan, and the amount of any payments to be made pursuant to this Plan.  Any
interpretation, resolution or determination of the Committee shall be final and
binding upon all concerned and shall not be subject to review.




Section 3.12

Not Exclusive.  




The Company may provide for and pay bonuses outside the terms of this Plan.




Section 3.13

Governing Law.




The STIP and all rights and Awards hereunder shall be construed in accordance
with and governed by the laws of the State of Nebraska.








3







--------------------------------------------------------------------------------

Section 3.14

Construction




All terms used herein, not defined herein, shall have the meaning set forth in
the 2009 Equity Incentive Plan.  In the event of a conflict in interpretation
between the STIP and the 2009 Equity Incentive Plan, the 2009 Equity Incentive
Plan shall control.

















4





